

116 SRES 518 ATS: Honoring the 100th anniversary of Disabled American Veterans.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 518IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Moran (for himself and Mr. Tester) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the 100th anniversary of Disabled American Veterans.Whereas Disabled American Veterans was founded on September 25, 1920, and chartered by Congress on June 17, 1932, in recognition of the role of Disabled American Veterans as the official voice of the wartime-disabled veterans of the United States;Whereas, in 2020, Disabled American Veterans celebrates 100 years of serving veterans of the Armed Forces, their families, survivors, and communities;Whereas Disabled American Veterans is the largest wartime veterans service organization in the United States comprised exclusively of men and women who became disabled while defending the United States, with approximately 1,000,000 service-disabled veterans in its membership;Whereas the National Headquarters of Disabled American Veterans is located in Kentucky, and the National Service and Legislative Headquarters of Disabled American Veterans is located in Washington, D.C., and Disabled American Veterans has 52 departments and 1344 chapters located throughout the United States;Whereas, since its founding, Disabled American Veterans has served veterans of the United States who have become wounded, injured, or ill due to service in the Armed Forces by advocating for the establishment of the Department of Veterans Affairs and urging Congress to pass legislation to provide benefits and services for service-disabled veterans;Whereas, in 1920, Disabled American Veterans began representing the interests of veterans and subsequently developed a professional national service officer corps, which has made Disabled American Veterans the preeminent provider of claims assistance to injured and ill veterans of the United States, their families, and survivors;Whereas Disabled American Veterans continues to provide direct onsite assistance to injured and ill members of the Armed Forces on active duty through 30 Transition Service Officers, who provide benefits counseling and assistance to separating members of the Armed Forces seeking to file initial claims for benefits administered through the Department of Veterans Affairs; Whereas Disabled American Veterans co-presents the National Disabled Veterans Winter Sports Clinic and the National Disabled Veterans Training Exposure Experience Tournament, has organized a nationwide transportation network providing free transportation to medical facilities of the Department of Veterans Affairs for injured and ill veterans, operates an active Charitable Service Trust that funds the needs of local providers assisting at-risk local veterans, maintains an active volunteer corps providing millions of hours of service to veterans and communities, and created the Jesse Brown Memorial Youth Scholarship Program to contribute to the lives of young people in the United States;Whereas Disabled American Veterans has championed important initiatives for improving the lives of all veterans, such as— (1)the establishment of—(A)a cabinet-level Department of Veterans Affairs; (B)the United States Court of Appeals for Veterans Claims; (C)a modernized appeals process for disability claims; (D)an advance appropriation to ensure adequate and timely funding for health care provided by the Department of Veterans Affairs; (E)benefits for family caregivers; and(F)the model for present-day Vet Centers; and(2)the elimination of the offset between military retired pay based on years of service and veterans’ disability compensation; andWhereas Disabled American Veterans continues to advocate and create awareness for many issues affecting veterans of the United States, such as equitable benefits and services for women veterans, appropriate resources for mental health and suicide prevention services, and benefits for all veterans exposed to toxic substances: Now, therefore, be itThat the Senate—(1)recognizes that, throughout 100 years of service, Disabled American Veterans has made significant contributions to veterans, both with and without disabilities, and the communities of veterans, fulfilling our promises to the men and women who served;(2)honors the vital and ongoing role Disabled American Veterans plays in supporting the needs of veterans and their families in the United States; and(3)commemorates the legacy of Disabled American Veterans in the provision of services and advocacy for veterans throughout 100 years of history of the United States. 